Citation Nr: 1538638	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-02 466	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches prior to October 11, 2012 and in excess of 50 percent after that date.

2.  Entitlement to a compensable rating for bilateral hernia repair.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These claims are now under the jurisdiction of the RO in Houston, Texas.  At the Veteran's request, a June 2015 Travel Board hearing was scheduled; he withdrew his request for that hearing by written correspondence dated in June 2015.

The Veteran also initiated an appeal of the RO's November 2008 denial of service connection for gastroesophageal reflux disease (GERD), anxiety (also claimed as depression) and residuals of a back injury.  However, a November 2014 rating decision granted service connection for posttraumatic stress disorder (PTSD) and a December 2014 rating decision granted service connection for chronic lumbar strain with degenerative joint disease and GERD.  Hence, these matters are considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to "dismiss" his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in June 2015 the Veteran submitted a statement in which he agreed "to dismiss [his] appeal ... with the understanding that [his] official VA rating for Total Disability and Individual Unemployability (TDIU) is deemed Permanent and total with no further examinations."  Review of the record shows that a January 2015 rating decision granted a TDIU rating.  

Inasmuch as the Veteran has withdrawn his appeal in the matters of increased ratings for headaches and bilateral hernia repair, there remain no allegations of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


